EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yahua Chen on 2/14/2022
The application has been amended as follows: 
Claims
1-7.	(Cancelled)

8.	(Currently Amended)  A method of treating coronavirus infection, comprising administering to a subject in need thereof an effective amount of a composition, wherein the composition comprises a compound of a formula selected from the group consisting of:
 
(a) Formula (Ic)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (Ic), 
in which R1, R2, R3, R4, R5, and R6 are each, independently, selected from the group consisting of:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 , 
    PNG
    media_image7.png
    226
    1019
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    220
    1156
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
,
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, and
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
;
(b) Formula (Id)
 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
(Id), in which R1 is 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, or
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
; and R2 is –COOH or 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
;
(c) Formula (Ie)
  
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
(Ie), in which at least one of R1, R2, and R3 is 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, or
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
, and the remaining of R1, R2, and R3 each independently are selected from the group consisting of 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, or
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
, and
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
;
(d) Formula (If): 

    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
 (If), in which each of R1 and R2, independently, is 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, or
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
; 
(e) Formula (Ig)
:   
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
(Ig), in which each of R1, R2, R3, and R4, independently, is 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, or
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
; and
(f) Formula (Ih):
 
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
(Ih), in which each of R1, R2, R3, and R4, independently, is 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, or
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
, wherein n and o are independently 0 or 1 and wherein n and m are independently 1, 2, 3, 4 or 5.

9.	(Previously Presented) The method of claim 8, wherein the compound is of the Formula (Id):

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
(Id), in which R1 is 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, or
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
; and R2 is –COOH or 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
.

10.	(Original)  The method of claim 9, wherein R1 is selected from the group consisting of:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 , 
    PNG
    media_image7.png
    226
    1019
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    220
    1156
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
,
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, and
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
.

11.	(Original)  The method of claim 10, wherein the compound of Formula (Id) is phenol 3G, phenol 5G, phenol 7G, Compound 14, Compound 18, or Compound 149.

12.	(Previously Presented)  The method of claim 8, wherein the compound is of the Formula (Ie) 

    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
(Ie), in which at least one of R1, R2, and R3 is 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, or
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
, and the remaining of R1, R2, and R3 each independently are selected from the group consisting 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, or
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
, and 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
.

13.	(Original)  The method of claim 12, wherein each of R1, R2, and R3, independently, is selected from the group consisting of:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 , 
    PNG
    media_image7.png
    226
    1019
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    220
    1156
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
,
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, and
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
.

14.	(Original)  The method of claim 12, wherein the compound of Formula (Ie) is phloroglucinol 6G, phloroglucinol 9G, phloroglucinol 12G, phloroglucinol 15G, phloroglucinol 21G, or Compound 103.

15.	(Previously Presented) The method of claim 8, wherein the compound is of the Formula (If) 

    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
 (If), in which each of R1 and R2, independently, is 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, or
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
. 

16.	(Original)  The method of claim 15, wherein each of R1 and R2, independently, is selected from the group consisting of:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 , 
    PNG
    media_image7.png
    226
    1019
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    220
    1156
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
,
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, and
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
.

17.	(Original)  The method of claim 16, wherein the compound of Formula (If) is Resorcin 10G or Resorcin 14G.

18.	(Previously Presented)  The method of claim 8, wherein the compound is of the Formula (Ig)   

    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
(Ig), in which each of R1, R2, R3, and R4, independently, is 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, or
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
. 

19.	(Original)  The method of claim 18, wherein each of R1, R2, R3, and R4, independently, is selected from the group consisting of:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 , 
    PNG
    media_image7.png
    226
    1019
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    220
    1156
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
,
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, and
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
.

20.	(Original)  The method of claim 19, wherein the compound of Formula (Ig) is Compound 117, 119, 121, 123, 126, or 128.

21.	(Previously Presented)  The method of claim 8, wherein the compound is of the Formula (Ih)

    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
 (Ih), in which each of R1, R2, R3, and R4, independently, is 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, or
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
. 

22.	(Original)  The method of claim 21, wherein each of R1, R2, R3, and R4, independently, is selected from the group consisting of:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 , 
    PNG
    media_image7.png
    226
    1019
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    220
    1156
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
,
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, and
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
.

23.	(Original) The method of claim 22, wherein the compound of Formula (Ij) is Compound 134, 136, 138, 140, 142, 144, 146, or 148.

24-30.	(Cancelled)



32.	(Previously Presented)  The method of claim 8, wherein the coronavirus infection is an infection caused by a coronavirus SARS-CoV-2.

33.	(Previously Presented)  The method of claim 8, wherein the composition is administered to the subject by oral administration, by injection, by topical administration, or by inhalation.

34.	(Previously Presented)  The method of claim 8, wherein the composition is placed in a medical device selected from the group consisting of an inhaler, a nebulizer, a nasal spray, and a vaporization aerosol device for administration to the subject.

35.	(Previously Presented) The method of claim 8, wherein the subject is a human subject.

36.	(Previously Presented) The method of claim 8, wherein the subject is administered the composition continuously or at a frequency of every five minutes to one time every three months.

37.	(Previously Presented) The method of claim 8, wherein the human subject is treated concurrently with, prior to, or subsequent to, one or more additional anti-viral agents.

38-48.	(Cancelled)

49.	(New)  The method of claim 8, wherein the compound is of the Formula (Ic)
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(Ic), in which R1, R2, R3, R4, R5, and R6 are each, independently, selected from the group consisting of:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 , 
    PNG
    media_image7.png
    226
    1019
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    220
    1156
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
,
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, and

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks, filed on 2/8/2022, in which claims 1-7 are cancelled, claims 8, 9, 12, 15, 18, 21 and 31-37 are amended to change the breadth and scope of the claims. It is noted that claim 46 is indicated as newly added, however, claim 46 was previously canceled. Upon discussion with Applicant, this was an inadvertent clerical error where the intent was to add a new claim 49.
In view of the Examiner’s amendment above, claims 8-23, 31-37 and 49 are pending in the instant application and are found to be allowable.
The terminal disclaimer filed on 2/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,154,531, has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Priority
As per the filing receipt dated 11/18/2021, the priority information is updated as follows: This application is a continuation of the National Stage Application of PCT/CN2021/075789 02/07/2021, which is a continuation of 17/014,774 filed on 09/08/2020, now US 11,154,531, which claims benefit of 62/971,972 filed on 02/08/2020, 62/977,219 filed on 02/15/2020 and 63/014,448 filed on 04/23/2020.

Withdrawn Rejections
All rejection(s) of record for claim(s) 1-7 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
withdrawn.
Applicant’s amendment, filed on 2/8/2022, with respect to the rejection of claim 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiou et al. (Biochem. Biophys. Res. Comm., Jan 2021), has been fully considered and is persuasive.  Applicant has amended claim 32 to depend from allowable claim 8. The rejection is hereby withdrawn.
Applicant’s response with respect to the rejection of claims 31-37 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of US 11,154,531, has been fully considered and is persuasive. The terminal disclaimer filed on 2/15/2022 is sufficient to overcome the non-statutory double patenting rejection. The rejection is hereby withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art contains references disclosing a method of treating a coronavirus infection by administering compounds bearing galloyl moieties, as represented by Xu and Chang (references of record). However, the prior art is silent on administering a compound within the scope of the instant claims for treating a coronavirus infection. Thus, the claims are found to be novel and non-obvious over the prior art.

Conclusion
Accordingly, the Examiner’s Amendment above is sufficient to place the application in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/DALE R MILLER/Primary Examiner, Art Unit 1623